In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-519 CV

____________________


HERBERT HINES, Appellant


V.


JOE FLORES, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 19,484




MEMORANDUM OPINION (1)
	The trial court denied Herbert Hines's motion for default judgment on October 28,
2002.  Hines filed notice of appeal on November 11, 2002.  On January 16, 2003, we
notified the appellant that our jurisdiction was not apparent from the notice of appeal.  On
February 18, 2003, Hines filed an amended notice of appeal that stated that the appeal was
taken under Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2002).  We requested
a clarification, and on April 2, 2003, Hines filed a response that stated that an accelerated
interlocutory appeal was authorized pursuant to Section 51.014(d).  To pursue an appeal
under that subsection, the trial court must issue an order for an interlocutory appeal, not
just sign an interlocutory order as is the case here.  Id.  Because the trial court has not
entered an order for an interlocutory appeal under Section 51.014(d), the trial court's order
of October 28, 2002, is not appealable.  The appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered April 10, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4